On Petition for a Rehearing.
Bicknell, C. C.
The appellant admits that the complaint was insufficient, but says he was defeated on the trial because of matter admitted in evidence under bad ansAvers.
Demurrers to three of the defences were overruled, and errors were assigned on such rulings.
The appellant says: “ The court should pass upon such alleged errors, and if found to exist, should reverse the case, at the appellant’s costs.”
But the complaint being clearly bad, it was not necessary to examine the ansAvers, for, even if they were defective, they were good enough for a bad complaint.
The petition for a rehearing should be overruled.
Per Curiam. — The petition for a rehearing is overruled.